"In a complaint or indictment in any case arising under the preceding sections, a lottery may be described as a pretended lottery, which shall be sufficient, whatever the proof may be; and it shall not be necessary to allege or prove, upon trial, who is the owner of the property, nor who manages, conducts, draws the lottery, or participates therein." P. S., c. 270, s. 4. The game of policy being a lottery, the indictment sets forth all that is required under the statute. It charges the defendant with an offence in the words of the statute, and describes to him the particular kind of a lottery he is charged with making and putting up. State v. Follet, 6 N.H. 53; State v. Clarke, 33 N.H. 329; State v. Moore, 63 N.H. 9; Commonwealth v. Wright, 137 Mass. 250; Commonwealth v. Sullivan,146 Mass. 142.
Motion denied.
All concurred.